EXHIBIT 10.3
 
 

 
THIRD AMENDED AND RESTATED UNCONDITIONAL GUARANTY
 
This Third Amended and Restated Unconditional Guaranty (this “Guaranty”) is
entered into as of May 23, 2012, by GLOBAL TELECOM & TECHNOLOGY, INC., a
Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a
Virginia corporation (“GTTA”), each with offices located at 8484 Westpark Drive,
Suite 720, McLean, Virginia 22102, PACKETEXCHANGE (USA), INC., a Delaware
corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”),
WBS CONNECT LLC, a Colorado limited liability company with offices located at
8400 E. Crescent Parkway, Suite 600, Greenwood Village, Colorado 80111 (“WBS”)
and nLAYER COMMUNICATIONS, INC., an Illinois corporation (“nLAYER”, and together
with GTTI, GTTA, PEINC, PEUSA and WBS, individually and collectively, jointly
and severally, the “Borrower Guarantor”), TEK CHANNEL CONSULTING, LLC, a
Colorado limited liability company (“TEK”), and GTT GLOBAL TELECOM GOVERNMENT
SERVICES, LLC, a Virginia limited liability company (“GTT Government Services”,
and together with TEK and each Borrower Guarantor, individually and
collectively, jointly and severally, the “Guarantor”)  in favor of Silicon
Valley Bank (“Bank”).  This Guaranty amends and restates in its entirety (i)
that certain Amended and Restated Unconditional Guaranty entered into as of as
of April 30, 2012 by each Borrower Guarantor, in favor of Bank; (ii) that
certain Second Amended and Restated Unconditional Guaranty entered into as of
April 30, 2012 by TEK, in favor of Bank; and (iii) that certain Second Amended
and Restated Unconditional Guaranty, entered into as of April 30, 2012 by GTT
Government Services, in favor of Bank.
 
Recitals
 
A.           (1) Bank, and (2) GTT-EMEA, LTD., a private limited liability
company incorporated and registered in England and Wales with offices located at
5th Floor, Morley House, 26 Holborn Viaduct, London EC1A 2AT (“EMEA”)
PACKETEXCHANGE (IRELAND) LIMITED., a company incorporated and existing under the
laws of Ireland with registered number 373202, and whose registered address is
24-26 City Quay, Dublin 2 Ireland (“PEIRL”) and PACKETEXCHANGE (EUROPE)
LIMITED., a private limited company incorporated and registered in England and
Wales under company number 05164474 (“PELTD”,  and together with EMEA and PEIRL,
individually and collectively, jointly and severally, the “Borrower”), have
entered into that certain Amended and Restated Loan and Security Agreement dated
as of June 29, 2011, as amended by that certain First Loan Modification
Agreement, dated as of December 15, 2011 and as further amended by that certain
Second Loan Modification Agreement, dated as of April 30, 2012 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Bank has agreed to make certain advances of money and to
extend certain financial accommodations to Borrower (collectively, the “Loans”),
subject to the terms and conditions set forth therein.  Capitalized terms used
but not otherwise defined herein shall have the meanings given them in the Loan
Agreement.
 
B.    In consideration of the agreement of Bank to continue to make the Loans to
 
 
1

--------------------------------------------------------------------------------

 
 
Borrower under the Loan Agreement, each Guarantor is willing, jointly and
severally, to guaranty the full payment and performance by Borrower of all of
its obligations thereunder and under the other Loan Documents, all as further
set forth herein.
 
C.           Each Guarantor will obtain substantial direct and indirect benefit
from the Loans made by Bank to Borrower under the Loan Agreement.
 
Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, each Guarantor hereby
represents, warrants, covenants and agrees as follows:
 
Section 1.   Guaranty.
 
1.1           Unconditional Guaranty of Payment.  In consideration of the
foregoing, each Guarantor hereby irrevocably, absolutely, unconditionally,
jointly and severally guarantees to Bank the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of all Obligations.  Each Guarantor agrees that it shall execute such other
documents or agreements and take such action as Bank shall reasonably request to
effect the purposes of this Guaranty.
 
1.2           Separate Obligations.  These obligations are independent of
Borrower’s obligations and separate actions may be brought against any Guarantor
(whether action is brought against Borrower or whether Borrower is joined in the
action).
 
Section 2.   Representations and Warranties.
 
Guarantor hereby represents and warrants that:
 
(a)           The execution, delivery and performance by each Guarantor of this
Guaranty (i) are within each respective Guarantor’s powers and have been duly
authorized by all necessary action; (ii) do not contravene any Guarantor’s
respective charter documents or any law or any contractual restriction binding
on or affecting any Guarantor or by which any Guarantor’s property may be
affected; (iii) does not require any authorization or approval or other action
by, or any notice to or filing with, any governmental authority or any other
Person under any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Guarantor is a party or by which any Guarantor or any of its
respective property is bound, except such as have been obtained or made; and
(iv) do not result in the imposition or creation of any Lien upon any property
of any Guarantor, other than the Lien created pursuant to or otherwise permitted
under that certain Loan and Security Agreement by and between each Guarantor and
Bank dated as of the date hereof.
 
(b)           This Guaranty is a valid and binding obligation of each Guarantor,
enforceable against each Guarantor in accordance with its terms, except as the
enforceability thereof may be subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws relating to or
affecting the
 
 
 
2

--------------------------------------------------------------------------------

 
 
rights of creditors generally.
 
(c)           There is no action, suit or proceeding affecting any Guarantor
pending or threatened before any court, arbitrator, or governmental authority,
domestic or foreign, which may have a material adverse effect on the ability of
any Guarantor to perform its obligations under this Guaranty.
 
(d)           Each Guarantor’s obligations hereunder are not subject to any
offset or defense against Bank or Borrower of any kind.
 
(e)           Neither Guarantor nor its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under applicable law.
 
(f)           The incurrence of Guarantor’s obligations under this Guaranty will
not cause Guarantor to become insolvent.
 
(g)           Guarantor covenants, warrants, and represents to Bank that all
representations and warranties contained in this Guaranty shall be true at the
time of Guarantor’s execution of this Guaranty, and shall continue to be true so
long as this Guaranty remains in effect.  Guarantor expressly agrees that any
misrepresentation or breach of any warranty whatsoever contained in this
Guaranty shall be deemed material.
 
Section 3.   General Waivers.  Guarantor waives:
 
(a)           Any right to require Bank to (i) proceed against Borrower or any
other person; (ii) proceed against or exhaust any security or (iii) pursue any
other remedy.  Bank may exercise or not exercise any right or remedy it has
against Borrower or any security it holds (including the right to foreclose by
judicial or nonjudicial sale) without affecting Guarantor’s liability hereunder.
 
(b)           Any defenses from disability or other defense of Borrower or from
the cessation of Borrowers liabilities.
 
(c)           Any setoff, defense or counterclaim against Bank.
 
(d)           Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid and the Borrower’s financing
arrangements have been terminated, Guarantor has no right of subrogation or
reimbursement or other rights against Borrower.
 
(e)           Any right to enforce any remedy that Bank has against Borrower.
 
(f)           Any rights to participate in any security held by Bank.
 
(g)          Any demands for performance, notices of nonperformance or of new or
 
 
3

--------------------------------------------------------------------------------

 
 
additional indebtedness incurred by Borrower to Bank.  Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.
 
(h)           The benefit of any act or omission by Bank which directly or
indirectly results in or aids the discharge of Borrower from any of the
Obligations by operation of law or otherwise.
 
Section 4.   Real Property Security Waiver.  Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure.  That impairment or destruction could,
under certain judicial cases and based on equitable principles of estoppel, give
rise to a defense by Guarantor against its obligations under this
Guaranty.  Guarantor waives that defense and any others arising from Bank’s
election to pursue non-judicial foreclosure.  Guarantor waives the benefits, if
any, of any statutory or common law rule that may permit a subordinating
creditor to assert any defenses of a surety or guarantor, or that may give the
subordinating creditor the right to require a senior creditor to marshal assets,
and Guarantor agrees that it shall not assert any such defenses or rights.
 
Section 5.   Reinstatement.  Notwithstanding any provision of the Loan Agreement
to the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.  The determination as to whether any such payment must be rescinded
or restored shall be made by Bank in its sole discretion; provided, however,
that if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold harmless Bank from all costs and expenses
(including, without limitation, reasonable attorneys’ fees) of such
litigation.  To the extent any payment is rescinded or restored, Guarantor’s
obligations hereunder shall be revived in full force and effect without
reduction or discharge for that payment.
 
Section 6.   No Waiver; Amendments.  No failure on the part of Bank to exercise,
no delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.
 
Section 7.   Compromise and Settlement.  No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.
 
Section 8.   Notice. Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by facsimile transmission,
 
 
4

--------------------------------------------------------------------------------

 
 
overnight courier, or by United States mail, registered or certified, return
receipt requested, postage prepaid and addressed as follows:
 


 
If to Guarantor:
c/o Global Telecom and Technology, Inc.

 
8484 Westpark Drive, Suite 720

 
McLean, Virginia 22102

 
Attn:  Mr. Richard D. Calder, Jr.

 
Fax:  (703) 442-5595

 
Email: rick.calder@gt-t.net

 
 
If to Bank:
Silicon Valley Bank

 
275 Grove Street, Suite 2-200

 
Newton, Massachusetts 02466

 
Attention: Mr. Christopher Leary

 
Telephone No.: (617) 630-4147

 
Facsimile No.: (617) 527-0177

 
Email: cleary@svb.com

 
 
with copies to:
Riemer & Braunstein LLP

 
Three Center Plaza

 
Boston, Massachusetts  02108

 
Attention: Charles W. Stavros, Esquire

 
Telephone No.: (617) 880-3441

 
Facsimile No.: (617) 880-3456

 
Email: cstavros@riemerlaw.com

 
or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by facsimile transmission or
three (3) Business Days after the same shall have been deposited in the United
States mail.  If sent by overnight courier service, the date of delivery shall
be deemed to be the next Business Day after deposited with such service.
 
Section 9.                      Entire Agreement.  This Guaranty constitutes and
contains the entire agreement of the parties and supersedes any and all prior
and contemporaneous agreements, negotiations, correspondence, understandings and
communications between Guarantor and Bank, whether written or oral, respecting
the subject matter hereof.
 
Section 10.                   Severability.  If any provision of this Guaranty
is held to be unenforceable under applicable law for any reason, it shall be
adjusted, if possible, rather than voided in order to achieve the intent of
Guarantor and Bank to the extent possible.  In any event, all other provisions
of this Guaranty shall be deemed valid and enforceable to the full extent
possible under applicable law.
 
Section 11.     Subordination of Indebtedness. Any indebtedness or other
obligation of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other
 
 
5

--------------------------------------------------------------------------------

 
 
obligation is expressly permitted to be paid under the Credit Agreement; and
such indebtedness of Borrower to Guarantor is assigned to Bank as security for
this Guaranty, and if Bank so requests shall be collected, enforced and received
by Guarantor in trust for Bank and to be paid over to Bank on account of the
Obligations of Borrower to Bank, but without reducing or affecting in any manner
the liability of Guarantor under the other provisions of this Guaranty.  Any
notes now or hereafter evidencing such indebtedness of Borrower to Guarantor
shall be marked with a legend that the same are subject to this Guaranty and
shall be delivered to Bank.
 
Section 12.                      Payment of Expenses.  Guarantor shall pay,
promptly on demand, all Expenses incurred by Bank in defending and/or enforcing
this Guaranty.  For purposes hereof, “Expenses” shall mean costs and expenses
(including reasonable fees and disbursements of any law firm or other external
counsel and the allocated cost of internal legal services and all disbursements
of internal counsel) for defending and/or enforcing this Guaranty (including
those incurred in connection with appeals or proceedings by or against any
Guarantor under the United States Bankruptcy Code, or any other bankruptcy or
insolvency law, including assignments for the benefit of creditors,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief).
 
Section 13.                      Assignment;Governing Law.  This Guaranty shall
be binding upon and inure to the benefit of Guarantor and Bank and their
respective successors and assigns, except that Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of Bank, which may be granted or withheld in Bank’s sole
discretion.  Any such purported assignment by Guarantor without Bank’s written
consent shall be void.  This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
thereof regarding conflict of laws.
 
Section 14.                      JURISDICTION. Guarantor hereby irrevocably
agrees that any legal action or proceeding with respect to this Guaranty or any
of the agreements, documents or instruments delivered in connection herewith may
be brought in the State and Federal courts located in the State of New York as
Bank may elect (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF NEW
YORK), and, by execution and delivery hereof, Guarantor accepts and consents to,
generally and unconditionally, the jurisdiction of the aforesaid courts and
agrees that such jurisdiction shall be exclusive, unless waived by Bank in
writing, with respect to any action or proceeding brought by Guarantor against
Bank.  Nothing herein shall limit the right of Bank to bring proceedings against
Guarantor in the courts of any other jurisdiction.  Guarantor hereby waives, to
the full extent permitted by law, any right to stay or to dismiss any action or
proceeding brought before said courts on the basis of forum non conveniens.
 
Section 15.                      WAIVER OF JURY TRIAL.  EACH OF BANK AND
GUARANTOR HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
 
 
 
6

--------------------------------------------------------------------------------

 
 
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND ANY RELATED INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 15.
 
[Signature page follows.]
 
 



 
 
 
7

--------------------------------------------------------------------------------

 

GUARANTOR
 
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By  /s/ Richard D. Calder, Jr.          
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By  /s/ Richard D. Calder, Jr.             
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
PACKETEXCHANGE, INC.
 
By  /s/ Richard D. Calder, Jr.         
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
WBS CONNECT LLC
 
By  /s/ Richard D. Calder, Jr.             
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
PACKETEXCHANGE (USA), INC.
 
By  /s/ Richard D. Calder, Jr.          
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officery
 
nLAYER COMMUNICATIONS, INC.
 
By  /s/ Richard D. Calder, Jr.             
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
TEK CHANNEL CONSULTING, LLC
 
By  /s/ Richard D. Calder, Jr.          
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer
 
 
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
 
By  /s/ Richard D. Calder, Jr.             
Name: Richard D. Calder, Jr.
Title:   President and Chief Executive Officer



 


 


 
[Signature page to GTTI (et al) Third Amended and Restated Guaranty Agreement –
EMEA.]
 
 
 
 
 
 
8
 